





CITATION:
R. v. Razmara, 2012
          ONCA 13



DATE: 20120109



DOCKET: C51616



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Doherty and Goudge JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Amir Razmara



Appellant



Michael S. Mandelcorn, for the appellant



Marie Comiskey, for the respondent



Heard:
January 9, 2012



On appeal from the sentence imposed by Justice McMahon of the
          Superior Court of Justice dated July 4, 2008.



APPEAL BOOK ENDORSEMENT



[1]

The appellant was sentenced on his guilty plea to a total of 14 years on
    charges of importing and trafficking in large amounts of cocaine.  The
    appellant has a criminal record in the United States for similar offences.  He
    was on probation for these offences when he committed these offences.

[2]

In oral argument, counsel argued that the appellant is liable to
    deportation because of his immigration status and that this potential means
    that he may not be eligible for day parole.  Speculation as to the potential
    effect of the appellants immigration status on his eligibility for day parole
    had no relevance to the determination of the appropriate sentence.

[3]

The appeal is dismissed.


